DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/02/2022.
Claims 1-12, 14-15, and 18-19 have been amended. Claims 21-23 are new.
Claims 1-23 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 and 21-23 are drawn to an application and Claims 12-20 are drawn to a method, which is within the four statutory categories (i.e. a machine and a process). Claims 1-23 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for determining quality of patient transfers. This abstract idea could have been performed by a human actor along with mathematical calculation but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient handoff score based on given values for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
The limitations of independent claims 1 recites the steps for: 
“gather[ing] patient information; gather[ing] patient clinical information; generate[ing] an information unit (IU) comprising information provided by the patient information and clinical information, said IU is dynamically defined based on a current handoff category determined at least in part by a type of healthcare practitioner engaged in the handoff; provide[ing] or receive[ing] the IU after handoff event is triggered; wherein at least one IU is exchanged when the handoff event is triggered; measure the quality of the handoff”
The limitations of independent claims 12 recites similar steps recited in claim 1 in addition to the steps for: 
“determine[ing] a patient handoff score (PHS); determine[ing] a numeric value representing a nature of the information exchanged quality (IEQ) for the handoff; determine[ing] a numeric value representing an interaction value (INT) between a handoff sender and a receiver; determine[ing] a numeric value representing an efficiency of the handoff”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, and determining a score based on determining functions numeric values, are Mathematical Concepts. Gathering information and implementing a rule based on the gathered information to measure a quality of a task are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for collecting data through to be analyzed, evaluated, and determine a performance measure using known data are steps of observing, evaluating, judgment and opinion which are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 12 recite additional element such as (non-transitory computer readable medium, computer readable code, processor, mobile devices, an application control module, a patient information module, a clinical information module, engine module, tell and ask assist module, scoring module), while using a computer to perform steps mentioned above, see (Applicant, 0033-0041, 0078, 0085). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Moreover, the claims recite additional element(s) such as “store …information”, “display on at least one of the mobile devices”, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0035, 0048). Thus, the judicial exceptions recited in claims 1 and 12 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements (e.g. modules) amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment and the generic computer components merely perform generic computer functions (i.e. store) see (Applicant, 0078, 0085). The generic computing elements (e.g. processor, mobile device, modules) is a known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as gathering or receiving data over a network and performing repetitive operation1, (See, MPEP §2016.05(d)). In addition, the “store” steps, which are steps interpreted for storing and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev, and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-10 and 13-23 include all of the limitations of claim(s) 1 and 12 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as:

As for claims 6-11, 13-18, and 20-23, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps using a human mind with the aid of pen and paper, which is a mental process, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.

As for claim 2-5 and 19, the claim recites limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps using a human mind with the aid of pen and paper, which is a mental process, along with mathematical calculations and relationships that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “engine module, information unit module, priority module, parsing module, transforming module, learning module, triggers and actions module, artificial intelligence module, memory and database module, administration information module, a workflow module, handoff type module, customization module, client application module, dashboard module, identification module, user interface” that implements the identified abstract idea. The additional element has been interpreted to be a memory disclosed at a high - level of generality such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). In addition, the claim recites additional element(s) “store …information” and “display” in claim 4 which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application. Thus, the judicial exceptions recited in the claims is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements (e.g. user interface, modules) amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment and the generic computer components merely perform generic computer functions (i.e. store) see (Applicant, 0078, 0085). The generic computing elements (user interface, modules) is a known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as gathering or receiving data over a network and performing repetitive operation2, (See, MPEP §2016.05(d)). In addition, the “store” steps, which are steps interpreted for storing and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev, and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.


Response to Amendment
Applicant's arguments filed 06/02/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-12. 
In light of the amended claims, Examiner affirms that the claims do fall within at least one of the four categories of patent eligible subject matter. Additionally, with regards to the amended claims and Applicant argument, Examiner asserts the claimed invention is directed to an abstract idea without significantly more as analyzed above and addressed in the following argument:
In response to the Applicant argument that the claimed invention claims are not directed to organizing human activity and cannot be performed in the human mind arguing that claims are directed to improvement in technical filed of patient handoff, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The claims are reciting the steps for obtaining patient and clinical information to define handoff process when a request is triggered for handing over the patient between providers and calculating a score using an algorithm for the handoff process to determine efficiency of the process while using a generic computing component such a processor and a memory and plurality of modules implementing a code to execute the process which is merely adding general purpose computing devices as tools to carry out an abstract idea that is insufficient to integrate the claims into a practical application. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. While it is true that the claims recite a applying the data to modules and applying artificial intelligence for carrying out the function, the modules and artificial intelligence are merely invoked as a tool to implement the steps of the claim. As explained above that applying a process using different modules and algorithm to handoff efficiency which is a mere mathematical calculation that can be performed by human mind. The Court recognized a claim recites a mental process even if the claim recites the performance of the claim using a generic computer. see MPEP § 2106.04(a)(2)(III)(c).
Moreover, as explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) as such the claim does not affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition but a data collected using generic devices used for handoff process and does not provide a treatment or treat a patient, see MPEP 2106.04(d)(2). As recited by the Applicant that the claimed invention provides an improvement to time saving and reducing error during patient handover event (see, Applicant argument, p. 11) which does not provide any evidence to an improvement to a system or technical filed but directed to solving an administrative issue. Therefore, the invention as a whole is directed to an abstract idea “mental process” and is not integrated into a practical application. 
In response to the Applicant argument that the claims are directed to significantly more than an abstract idea arguing that the Examiner was un able to find any prior art to support the rejection, Examiner respectfully disagree. The patient handoff is a known process 3 and even if no prior art rejection was applied, it does not preclude the claimed application from being directed to an abstract idea without significantly more. The analysis of Step 2B addressed the additional elements recited in the claims while other limitations in the claim (with BOLD emphasis) are directed to an abstract idea analyzed in Step 2A Prong 1. Examiner has elaborated further the analysis of Step 2B for clarity.
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1US20180181669, [0047], [0070], [0095], [0101]; US20180104409, [0071], [0075]; US20170289241, [0036], [0042]
        2US20180181669, [0047], [0070], [0095], [0101]; US20180104409, [0071], [0075]; US20170289241, [0036], [0042]
        3 Webb, III et al. US 2018/0137943